Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-16 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/20/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Response to Argument
4.	Applicant's arguments filed on 10/20/2022 have been fully considered but are moot in view of new ground(s) of rejection.

Continued Examination Under 37 CFR 1.114
5.                A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Talukder et al. (US 20170134831 A1) hereinafter referred as Talukder in view of Rizzolo et al. (US 20180302761 A1) hereinafter referred as Rizzolo and further in view of Shenoy et al. (US 20190370280 A1) hereinafter referred as Shenoy.

Regarding claim 1, Talukder  discloses storing session state data for the group session at a cloud host server ([see paragraph 0044, 039] the application server 202 is responsible for initiating sessions, holding the state information of all active sessions, maintaining communications with each participants on one-to-one group chat sessions, initiating iBroadcast events, establishing unique session ID's, the session state data including a media content identifier for a media content item of the group session [0039] a central controller and client devices acting together to provide the services, the central controller resides on a network cloud);
storing a list of members of the group session at the cloud host server, wherein each member is associated with one of the plurality of media playback devices ([see paragraph 0081, 0039] once the application server 202 receives the request to start the SGVC session with the list of participants of Group 1 from the initiator's FC client application (402), the application server 202 establishes the session ID for the SGVC session, and verifies that the participants in Group 1 are valid (403).  The FC client applications on the Group 1 session participants' devices receives the requests to join from the notification manager 203, and each launches the FC client application on their respective client devices (405));
Talukder discloses cloud as recited above. Talukder may not explicitly disclose 
the session state data including a media content identifier for a media content item of the group session and generating and sending a session state data package including at least some of the session state data from the host server to the plurality of media playback devices associated with the members of the group session, wherein the session state data package is usable by the media playback devices to play the media content item of the group session.  
However, Rizzolo discloses the session state data including a media content identifier for a media content item of the group session ([see paragraph 0072] the associated content data includes one or more content identifiers.  The content identifiers may identify content that is being consumed in a multi-party communication session);
generating and sending a session state data package including at least some of the session state data from the host server to the plurality of media playback devices associated with the members of the group session, wherein the session state data package is usable by the media playback devices to play the media content item of the group session ([see paragraph 0072] the multi-party communication session data may include a queue of content to be shared (i.e. session state data package)  in a multi-party communication session that includes the content identifiers, the content may be one or more videos viewed by users 125).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder and include the session state data including a media content identifier for a media content item of the group session and generating and sending a session state data package including at least some of the session state data from the host server to the media playback devices associated with the members of the group session, wherein the session state data package is usable by the media playback devices to play the media content item of the group session as taught by Rizzolo. The motivation for doing so would have been in ordered to provide the user with an opportunity to participate in interesting and relevant multi-party communication sessions. wherein the session state data package is usable by each of the plurality of media playback devices to synchronize the playback of the media content item of the group session.
	Talukder  in view of Rizzolo discloses wherein the session state data package is usable by the media playback devices to play the media content item of the group session as discloses in claim 1 above. Talukder  in view of Rizzolo may not explicitly disclose information for determining a current playback time position of the media content item and wherein the session state data package is usable by each of the plurality of media playback devices to synchronize the playback of the media content item of the group session at the current playback time position
	However, Shenoy discloses information for determining a current playback time position of the media content item (para. [0053] the queue context is a time adjustment specific to a particular listener client device 72 that will enable the listener client device 72 to playback content at a common location in the queue with another device (block 194). FIG. 11 shows calculating a queue playback context. First, a current playback position and track of a client device that the listener client device 72 is to synchronize with is determined (block 202). For example, Cole's playback 146 in FIG. 9 illustrates a playback in Track C 148 at time 150. [0054] Network latency between providing an indication of the playback position and track of the client device to be synchronized with may result in a skewed synchronization, where the synchronization is off by the network latency. A content provisioning service 74 may supply the content indicated in the playlist. Accordingly, the network latency between the cloud-based queue synchronization service 62, the content provisioning system, and/or the listener client device 72 may be identified (block 204). The network latency and the playback position & track may be aggregated, such that any synchronization skew caused by the network latency may be removed. For example, as depicted in FIG. 9, playback at Amy's phone is started at an aggregation of time 150 added to a network latency amount of time 152, resulting in a skew-adjusted playback time 154. [0055] if Cole's playback was at time 156 of Track C 148 (e.g., near the end of Track C 148), the queue playback context may need to carry over to the subsequent track (e.g., Track D 155). In such a scenario, additional time may be aggregated to the queue playback context to account for other potentially skewing factors. For example, time amount 158 relates to a fetch and load time for loading and beginning playback of Track D 155 on Cole's playback device. By accounting for the fetch and load time at Cole's playback device, a more accurate synchronization may occur. Accordingly, the time amount 158 may be aggregated into the queue playback context (block 206), resulting in playback at Amy's phone at time 160);
	wherein the session state data package is usable by each of the plurality of media playback devices to synchronize the playback of the media content item of the group session at the current playback time position [0034] a cloud-based queue synchronization service may provide access to a queue (e.g. a playlist) of content that is accessible by multiple listening client devices. Playback of the queue at the listening devices may be synchronized, such that multiple users may experience the same digital content at the same temporal time, facilitating a collaborative enjoyment experience. Further, the cloud-based queue synchronization service may automatically update all listening clients based upon editing of the queue or queue playback by an authoritative device. For example, an authoritative device may reorder tracks in the queue, may remove and/or add tracks to the queue, may pause, seek, and/or skip during playback of the tracks, may add transitions, may over-dub tracks, etc. [0055] the synchronization may result in a context that extends into a subsequent track. This may especially occur when the context indicates high network latency and/or the playback position is near the end of a track. For example, returning to FIG. 9, if Cole's playback was at time 156 of Track C 148 (e.g., near the end of Track C 148), the queue playback context may need to carry over to the subsequent track (e.g., Track D 155). In such a scenario, additional time may be aggregated to the queue playback context to account for other potentially skewing factors. For example, time amount 158 relates to a fetch and load time for loading and beginning playback of Track D 155 on Cole's playback device. By accounting for the fetch and load time at Cole's playback device, a more accurate synchronization may occur. Accordingly, the time amount 158 may be aggregated into the queue playback context (block 206), resulting in playback at Amy's phone at time 160. ( see also para. [0057-0059]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder  in view of Rizzolo and include information for determining a current playback time position of the media content item and wherein the session state data package is usable by each of the plurality of media playback devices to synchronize the playback of the media content item of the group session at the current playback time position as taught by Shenoy. The motivation for doing so would have been in ordered to manage and handle personal information data to minimize risks of unintentional or unauthorized access or use.
	
Regarding claim 6,  claim 1 is incorporated, Talukder further discloses wherein the group session is created by: receiving a request to create the group session from a media playback device; creating the group session including storing a group session ID; and storing a member associated with the media playback device as an administrator of the session in the list of members ([see paragraphs 0044 and 0081]).

	Regarding claim 7,  claim1 is incorporated, Talukder further discloses, wherein a member is added to the group session by: receiving a request to join the group session from a media playback device; adding a member associated with the media playback device to the list of members; and sending the session state data package to the media playback device ([see paragraphs 0044 and 0081]).

	Regarding claim 9, claim 1 is incorporated, Talukder further discloses, wherein a member is removed from the group session by: receiving a request to remove the member from the group session from a media playback device; and removing the member from the list of members ([see paragraphs 0044, 0067 and 0086]).

Regarding independent claim  11, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Talukder further discloses a non-transitory computer-readable storage device storing data instructions, which when executed by a processing device (see para [0036], [0038] and Figs. 1 and 5).
9.	Claims 2-3, 5, 8, 10, 12-13  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Talukder, Rizzolo and Shenoy and further in view of Taylor et al. (US 20210141589 A1) hereinafter referred as Taylor.

	Regarding claim 2, claim 1 is incorporated. Talukder in view of Rizzolo and further in view of Shenoy may not explicitly disclose streaming and playing the media content item from the server at each of the plurality of media playback devices based on the session state data package. However, Taylor discloses streaming and playing the media content item from the server at each of the plurality of media playback devices based on the session state data package ([0031, 0044 and 0073] in response, the first playback device sends an indication of one or more media items from the playback queue to a computing device that will facilitate the shared playback session, such as a cloud-based server operated by a provider of the first media playback system, e.g., Sonos. The first playback device may send an indication of all media items in the playback queue, the first playback device may send an indication of one or two media items at a time, and then send further indications of upcoming media items as playback progresses).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder /Rizzolo/ Shenoy and include streaming and playing the media content item from the server at each of the plurality of media playback devices based on the session state data package taught by Taylor. The motivation for doing so would have been in ordered perform functions to facilitate user access, control, and configuration of the media playback system.
Regarding claims 3 claim 1 is incorporated. Talukder in view of Rizzolo and further in view of Shenoy may not explicitly disclose wherein the session state data further comprises a queue of media content items to be played in the group session generating and sending a session state data package including at least some of the session state data from the cloud host server to the media playback devices associated with the members of the group session, wherein the session state data package is usable by the media playback.  However, Taylor discloses wherein the session state data further comprises a queue of media content items to be played in the group session generating and sending a session state data package including at least some of the session state data from the cloud host server to the media playback devices associated with the members of the group session, wherein the session state data package is usable by the media playback ([see paragraphs 0029, 0031 0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder/Rizzolo/ Shoney and include wherein the session state data further comprises a queue of media content items to be played in the group session generating and sending a session state data package including at least some of the session state data from the cloud host server to the media playback devices associated with the members of the group session, wherein the session state data package is usable by the media playback as taught by Taylor. The motivation for doing so would have been in ordered to perform functions to facilitate user access, control, and configuration of the media playback system.

	Regarding claim 5  claim 3 is incorporated. Talukder in view of Rizzolo and further in view of Shenoy may not explicitly disclose scheduling, by the cloud host server, a time at which the playback of the media content item is scheduled to end; at the scheduled time, updating, by the cloud host server, the session state data package to skip to a next media content item in the queue; and generating and sending an updated state data package to the plurality of media playback devices associated with the members of the group session to play the next media content item in the queue the group session. However, Taylor discloses scheduling, by the cloud host server, a time at which the playback of the media content item is scheduled to end; at the scheduled time, updating, by the cloud host server, the session state data package to skip to a next media content item in the queue; and generating and sending an updated state data package to the plurality of media playback devices associated with the members of the group session to play the next media content item in the queue he group session ([see paragraphs 0042, 0130, 0140 and 0142]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder/Rizzolo/ Shenoy and include scheduling, by the cloud host server, a time at which the playback of the media content item is scheduled to end; at the scheduled time, updating, by the cloud host server, the session state data package to skip to a next media content item in the queue; and generating and sending an updated state data package to the plurality of media playback devices associated with the members of the group session to play the next media content item in the queue the group session as taught by Taylor. The motivation for doing so would have been in ordered to perform functions to facilitate user access, control, and configuration of the media playback system.


	Regarding claim 8, claim 1 is incorporated. Talukder in view of Rizzolo and further in view of Shenoy may not explicitly disclose wherein the session state data is updated by: receiving a command from a media playback device associated with a member in the list of members; validating that the member has permission to update the session state data with the command; updating the session state data based on the command; and generating and sending an updated session state data package to the plurality of media playback devices associated with the members of the group session, wherein the updated session state data package includes at least some of the updated session state data.  However, Taylor disclose wherein the session state data is updated by: receiving a command from a media playback device associated with a member in the list of members; validating that the member has permission to update the session state data with the command; updating the session state data based on the command; and generating and sending an updated session state data package to the plurality of media playback devices associated with the members of the group session, wherein the updated session state data package includes at least some of the updated session state data ([see paragraphs 0045, 0085, 0111 and  0142]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder/Rizzolo/ Shenoy and include wherein the session state data is updated by: receiving a command from a media playback device associated with a member in the list of members; validating that the member has permission to update the session state data with the command; updating the session state data based on the command; and generating and sending an updated session state data package to the plurality of media playback devices associated with the members of the group session, wherein the updated session state data package includes at least some of the updated session state data as taught by Taylor. The motivation for doing so would have been in ordered to perform functions to facilitate user access, control, and configuration of the media playback system.

Regarding claim 10, claim 1 is incorporated.  Talukder in view of Rizzolo and further in view of Shenoy may not explicitly disclose wherein each member is a user account for a media content provider service.  However, Taylor discloses wherein each member is associated with a user account for a media content provider service ([see paragraph 0031] session, such as a cloud-based server).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder/ Rizzolo/ Shenoy and include wherein each member is a user account for a media content provider service as taught by Taylor. The motivation for doing so would have been in ordered to perform functions to facilitate user access, control, and configuration of the media playback system.

Regarding claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 2 is therefore rejected for similar reasoning.
Regarding claim 13, claim 11  is incorporated.  Claim 13 corresponds to claim 3 is therefore rejected for similar reasoning.
Regarding claim 15, claim 13  is incorporated.  Claim 14 corresponds to claim 5 is therefore rejected for similar reasoning.

10.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talukder, Rizzolo, Shenoy and Taylor  and further in view of Kumar et al. (US 20200252473 A1) hereinafter referred as Kumar.

	Regarding claim 4, claim 3 is incorporated Talukder/Rizzolo/Shenoy/Taylor may not explicitly disclose wherein the queue of media content items comprises, in order: the media content item as a currently playing media content item; a dummy media content item; and a plurality of other media content items to be played in the group session. However, Kumar discloses wherein the queue of media content items comprises, in order: the media content item as a currently playing media content item; a dummy media content item; and a plurality of other media content items to be played in the group session ([see paragraph 0047] playback/redirection process can continue until playback is stopped or completes.  In other words, while redirecting MFT 333 is receiving encoded content from media source 232, it can send the encoded content on to source filter 351 and also provide muted audio and/or blank video to media sink 234.  Then, once playback is stopped or completed (i.e., once media source 232 ceases providing encoded content to redirecting MFT 333), redirecting MFT 333 can likewise cease providing muted audio and/or blank video to media sink 234).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder/Rizzolo/
Shenoy /Taylor and include wherein the queue of media content items comprises, in order: the media content item as a currently playing media content item; a dummy media content item; and a plurality of other media content items to be played in the group session as taught by Kumar. The motivation for doing so would have been in ordered to minimize significant amount of time of video decoding.

Regarding claim 14, claim 13  is incorporated.  Claim 14 corresponds to claim 4 is therefore rejected for similar reasoning.

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Talukder, Rizzolo, Shoney and further in view of Schmidt et al.(US 20090249222 A1) hereinafter referred as Schmidt.
		Regarding claim 16, claim 1 is incorporated. Talukder in view of Rizzolo and further in view of Shoney may not explicitly disclose scheduling a callback with a timer service based on a duration of the media content item; and updating the session state data in response to receiving the callback from the timer service.  However, Schmidt discloses scheduling a callback with a timer service based on a duration of the media content item; and updating the session state data in response to receiving the callback from the timer service (see para. [0072]-[0076] the user may be provided with means to change the play schedule, and changes to the play list may result in updates being distributed to the Javascript browser environments of all participating users… when the play schedule changes, the display visible to the user may be changed, preferably using the Document Object Model API. In updating the display, the Javascript code may take care to correctly indicate the currently playing song by computing the current time (with the correction factor applied) and comparing it to the play schedule. This update may be performed as part of the synchronization function… The synchronization function, before finishing, may compute the time that the currently playing song will finish, and create a Javascript timer that will re-invoke the synchronization function around the time that the song will finish. For example, it may set the timer for 100 milliseconds before the song will finish. When the synchronization function then runs at this time, assuming the play schedule has not changed, it could tell the media player to play the new song and update the user-visible display, and the new song could begin playing substantially on time)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Talukder/ Rizzolo/Shoney and include scheduling a callback with a timer service based on a duration of the media content item; and updating the session state data in response to receiving the callback from the timer service as taught by Schmidt. The motivation for doing so would have been in ordered to play content simultaneously at each computer to ensure that each user is experiencing the same content as the same time. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448  

/JONATHAN A BUI/Primary Examiner, Art Unit 2448